DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         ROBERT TROTTMAN,
                             Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D20-2717

                              [June 8, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
St. Lucie County; Charles A. Schwab, Judge; L.T. Case No. 56-2000-CF-
002836-A.

  Jason T. Forman of the Law Offices of Jason T. Forman, Fort
Lauderdale, and Charles G. White of Charles G. White, P.A., Miami, for
appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

   Robert Trottman (“Defendant”) appeals his sentence of forty years in
prison, followed by lifetime sex offender probation, imposed after
revocation of probation.      We reverse the probationary portion of
Defendant’s sentence only to the extent it exceeds the statutory maximum.

    By way of background, in 2000, Defendant was charged with one count
of burglary of a dwelling while armed and one count of sexual battery with
great force of a person over the age of twelve. The charges stemmed from
acts which Defendant committed in December 1991. Defendant entered a
negotiated plea of guilty, in which he would receive concurrent sentences
of twenty-five years in prison followed by lifetime sex offender probation
that included a condition of electronic monitoring. Upon Defendant’s
release from prison in 2012, he violated the conditions of his probation on
three separate occasions, which ultimately led to revocation of his
probation in 2020 at issue here.
   On appeal, Defendant argues: (1) his probationary sentence exceeds the
statutory maximum; (2) he could not be placed on sex offender probation
in the first place as the sexual battery occurred in 1991 and section
948.30, Florida Statutes, the statute which sets forth standard conditions
of probation for specified sex offenses, was not enacted until 1995;
(3) electronic monitoring as a condition of probation for an offense
committed in 1991 was an ex post facto violation; (4) the trial court’s
imposition of two-cell bumps, for Defendant’s prior electronic monitoring
probation violations, could not be imposed because that condition of
probation was unlawfully imposed; and (5) his sentence violates the Eighth
Amendment.

    We reverse solely on the first issue. At the time Defendant committed
the sexual battery offense, which is a life felony offense, section
775.082(3)(a), Florida Statutes (1991), provided that the punishment for a
life felony committed after October 1, 1983 was “a term of imprisonment
for life or by a term of imprisonment not exceeding forty years.” (emphasis
added). Therefore, as properly conceded by the State, Defendant’s
sentence of forty years in prison followed by lifetime sex offender probation
exceeded the statutory maximum. See Owens v. Flowers, 286 So. 3d 346,
347 (Fla. 5th DCA 2019) (holding that “when the trial court imposed the
forty-year sentence followed by fifteen years of probation, the probationary
portion of the sentence was illegal ab initio because it exceeded the
statutory maximum”); Ward v. State, 558 So. 2d 166, 167 (Fla. 1st DCA
1990) (“[O]nce the trial judge sentences a defendant under section
775.082(3)(a) to a term of years as opposed to a term of imprisonment for
life, the total sentence, including any probationary period, must not exceed
40 years.”). We therefore reverse the portion of Defendant’s sentence
placing him on probation for life, and remand with instructions that the
trial court remove the probationary portion of Defendant’s sentence while
leaving intact the prison portion of the sentence, as requested by
Defendant. See, e.g., Cosme-Sella v. State, 301 So. 3d 254, 256 (Fla. 4th
DCA 2020) (remanding with directions to reduce the illegal thirty-two-year
sentence to a thirty-year sentence, as requested by defendant).

   We affirm on all other issues without further comment. See Gaskins v.
State, 607 So. 2d 475, 476 (Fla. 1st DCA 1992) (“Existing case law
recognizes that once a defendant has enjoyed the benefits of probation
without challenging the legality of sentence, the defendant is thereafter
precluded from complaining that the sentence is illegal in an appeal from
an order revoking probation.”), disapproved on other grounds, State v.
Powell, 703 So. 2d 444 (Fla. 1997); Bashlor v. State, 586 So. 2d 488, 489
(Fla. 1st DCA 1991) (“Absent some jurisdictional flaw, Florida courts have
repeatedly held that sentences imposed in violation of statutory

                                     2
requirements, which are to the benefit of the defendant and to which he
agreed, may not be challenged after the defendant has accepted the
benefits flowing from the plea, but has failed to carry out the conditions
imposed on him.”).

   Affirmed in part, reversed in part, and remanded.

CONNER, C.J., and CIKLIN, J., concur.

                           *            *    *

   Not final until disposition of timely filed motion for rehearing.




                                        3